Citation Nr: 0505330	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-11 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for tinea cruris.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected left varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to July 
1970. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision in which the 
Cleveland, Ohio, Regional Office (the RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claims for 
service connection for tinea cruris and for compensation for 
a service-connected left varicocele.  The veteran indicated 
disagreement with that decision and, following issuance of a 
statement of the case, perfected his appeal with the 
submission of a timely substantive appeal.


FINDINGS OF FACT

1.  Tinea cruris was not shown during service; the 
manifestation of that disability following service is not 
shown to be related to service.

2.  Tinea cruris is not etiologically or causally related to 
service-connected left varicocele.

3.  The veteran has only established service connection for a 
left varicocele; service connection has not been established 
for any disability of the right testicle, and the veteran is 
accordingly in receipt of the maximum schedular rating that 
can be assigned for a disability of one testicle.

4.  The evidence does not show that impairment caused by the 
veteran's service-connected left varicocele is so exceptional 
or unusual that referral for extraschedular consideration by 
designated authority is required.




CONCLUSIONS OF LAW

1.  Tinea cruris was not incurred in or aggravated by wartime 
service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2004).

2.  The criteria for a compensable evaluation for a service-
connected left varicocele are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.20, 4.104, 4.115b, Diagnostic 
Codes 7523, 7524 (2004).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
tinea cruris, and to a compensable evaluation for a service-
connected left varicocele.  The Board will, in the interest 
of clarity, initially discuss certain preliminary matters. 
The Board will then address the pertinent law and regulations 
and their application to the facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, generally applicable to this case, although as 
explained immediately below certain aspects of the VCAA are 
not applicable to the two issues involving the receipt of new 
and material evidence.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of all issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Quartuccio holding 
specifically applies to claims to reopen as well as to 
initial claims.


In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

By letter to the veteran dated in August 2001, with a copy to 
his representative, the Board specifically informed the 
veteran of what was required of him and what VA would do, 
satisfying the requirements of 38 U.S.C.A. § 5103 and 
Quartuccio.  In particular, the veteran was apprised of the 
three essential components of a successful claim of service 
connection:  (1) evidence of an injury in military sevice or 
a disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the veteran's current disability and the 
in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  The RO 
also advised the veteran that he was to forward or report the 
existence of "any additional information or evidence" that 
he desired the RO obtain for him.      

The veteran was also informed by means of that letter as to 
what evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  That document 
explained that VA would obtain government records and would 
make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  



In substance, the August 2001 letter properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, that was necessary to substantiate 
his claim and it properly indicated which portion of that 
information and evidence was to be provided by the veteran 
and which portion VA would attempt to obtain on behalf of the 
veteran, in accordance with the rulings in Quartuccio and 
Pelegrini.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his various claims, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating them.
In particular, the RO obtained the veteran's service medical 
records and all available outpatient treatment records and 
reports of examinations.  The veteran has not indicated that 
he has any further evidence to submit to VA, or which VA 
should seek.  There is no indication that there exists any 
evidence that has a bearing on this case that has not been 
obtained.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  In May 2003, the RO requested by letter 
that he indicate whether he sought a hearing before the 
Board.  Review of the claims file indicates that there was no 
reply either from him or on his behalf.  The Board therefore 
finds that all pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2004). 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

1.  Entitlement to service connection for tinea cruris.

The veteran, in the course of seeking service connection for 
tinea cruris, has alleged that this disability began during 
his period of active service; in the alternative, however, he 
has alleged that it is the product of his service-connected 
left varicocele.  His representative has characterized the 
issue on appeal as one in which service connection is sought 
on a secondary basis.  In its October 2002 rating decision, 
and in the statement of the case thereafter issued, the RO is 
shown to have denied this claim on both direct and secondary 
bases, and has provided the laws and regulations pertinent to 
each.  Accordingly, the Board has characterized the issue on 
appeal as one in which service connection for tinea cruris is 
sought both as directly due to service, and as secondary to 
the service-connected left varicocele.

Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Disability that is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2004).

Analysis

Current medical records show that a groin rash, diagnosed as 
tinea cruris, is manifested.  The presence of this disorder 
is noted on records to include the reports of VA 
dermatological examinations conducted in 2002.  Hickson 
element (1), a current disability, is satisfied.

The evidence, however, does not show that Hickson element 
(2), an in-service disability or injury, is met.  The 
veteran's service medical records, to include reports of 
period medical examinations, do not show that any skin 
problems, or the history thereof, were identified.  The 
report of his separation medical examination, dated in July 
1970, shows that his skin was clinically evaluated as normal, 
and does not reference any in-service skin problems, to 
include tinea cruris.  Hickson element (2) is, therefore, not 
satisfied.

The absence of an in-service disability of injury does not 
necessarily preclude the establishment of service connection.  
Medical evidence can establish that a current disorder is 
nonetheless linked to service (that is, there is a nexus 
between that disability and service), thereby satisfying 
Hickson element (3) and providing a basis for the award of 
service connection; see 38 C.F.R. § 3.303(d) [service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service].  In the instant case, however, the medical evidence 
does not show that the current manifestation of tinea cruris 
has been deemed to have in fact been incurred in service, 
notwithstanding the absence of in-service evidence.  Hickson 
element (3) is not satisfied.

The criteria set forth in Hickson are not met, and service 
connection on a direct basis is not established.  However, 
this does not conclude the Board's review of the veteran's 
claim.  As noted above, he has also alleged that his tine 
cruris is in some manner etiologically or causally related to 
his service-connected left varicocele, in such a manner that 
the left varicocele has caused his skin problems.

The report of a March 2002 VA genitourinary examination 
appears to support the veteran's contentions.  This report 
indicates a diagnosis that "[i]t is as likely as not that 
the current skin condition on [the veteran's] left leg is 
related to the history of left varicocele."  In contrast, 
the report of a March 2002 VA skin examination reflects a 
conclusion by the examiner that there was no relationship 
between the left varicocele and the veteran's tinea cruris.  
In order to reconcile the findings contained in these two 
reports, another review of the evidence was conducted at the 
request of the RO; the report of this review, dated in 
September 2002, indicates a conclusion that the first March 
2002 VA examination erroneously omitted the word "not" in 
its diagnosis, and that the conclusions reached therein were 
the product of a typographical error.  The physician who 
reviewed the evidence in September 20002 noted that her 
findings were based on consultations with a urologist and a 
dermatologist, and that both experts agreed that there was 
absolutely no relationship between groin tinea cruris and a 
varicocele that appeared intermittently.

In brief, the evidence that supports the veteran's 
contentions of a causal relationship between his tinea cruris 
and his service-connected left varicocele consists of nothing 
more than the veteran's own contentions.  Inasmuch as he has 
not demonstrated that he has the requisite medical training 
that would render his contentions probative, they are in 
essence no more than unsubstantiated conjecture, and are of 
no probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Based on the above, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for tinea cruris, both 
on a direct service connection basis and as secondary to his 
service-connected left varicocele.  His claim, accordingly, 
fails.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected left varicocele.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  Specific diagnostic codes will be 
discussed where appropriate 

Pertinent law and regulations

The rating criteria set forth in 38 C.F.R. Part 4 do not 
specifically enumerate criteria for a varicocele.  In its 
October 2002 rating decision, the RO rated this disability as 
analogous to varicose veins (38 C.F.R. § 4.104, Diagnostic 
Code 7120).  The Board is of the opinion that more 
appropriate criteria are those set forth at 38 C.F.R. 
§ 4.115b, Diagnostic Code 7523 (atrophy of the testis) and 
Diagnostic Code 7524 (removal of the testis).  It is noted, 
in that regard, that varicose veins are classified as 
diseases of the heart, and that testicle atrophy or removal 
is classified as a disability of the genitourinary system.  
While a varicocele is a varicose disorder affecting the 
scrotum, the impairment resulting therefrom is more analogous 
under VA's rating schedule to removal or atrophy of the 
testis than to a general varicose vein problem.



Analysis

Under both Diagnostic Code 7523 (complete atrophy of the 
testis) and Diagnostic Code 7524 (removal of the testis), 
impairment involving only one testicle is noncompensable.  
Compensable evaluations (30 percent for removal of both 
testes, 20 percent for complete atrophy of both testes) are 
available only when the disability is bilateral in nature.  
In the instant case, service connection has only been 
established for a left varicocele; the disability has not 
been established for service connection purposes as bilateral 
in scope.  
-
The Board must accordingly conclude that the noncompensable 
evaluation currently assigned for the veteran's service-
connected left varicocele is the maximum schedular rating 
that can be awarded for this disability.  

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the March 2003 statement of the case, the RO advised the 
veteran that an exceptional or unusual disability picture did 
not exist with respect to his service-connected left 
varicocele.  Accordingly, the Board will address the 
possibility of the assignment of an extraschedular rating for 
the disability rating at issue.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2004).

There is no evidence that the veteran has been hospitalized 
for his left varicocele.  Nor is there evidence of marked 
interference with employment due to this disability.  
Moreover, the evidence does not show that there is any other 
factor that would warrant the referral of this disability to 
appropriate officials within VA for consideration of an 
extraschedular rating.  


ORDER

Service connection for tinea cruris is denied.  An increased 
(compensable) evaluation for service-connected left 
varicocele is denied.



	                        
____________________________________________
	V. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


